DETAILED ACTION
Claims 21-25, 27-30, 32-33, 36-37, and 39-40 are pending. Claim 1 is amended. Claims 34 and 38 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on March 17, 2021.  As directed by the amendment: claim 1 has been amended, claim 38 has been cancelled.  Thus, claims 21-25, 27-30, 32-33, 36-37, and 39-40 are presently pending in this application.
Applicant’s amendment to the claims has overcome the 35 USC §112(a) rejections.
Applicant’s amendment to the claims has overcome the previous 35 USC §112(b) rejection, but has also introduced new 35 USC §112(b) rejections.

Applicant’s amendment to the claims has not overcome the 35 USC §103 rejections and has introduced a 35 USC §102(a)(1) rejection.
Response to Arguments
Applicant's arguments filed March 17, 2021 have been fully considered but they are not persuasive.
Applicant argues that “the Beck sole base 4 does not have a plantar shaped perimeter”.  The examiner does not understand this argument.  The perimeter of the base 4 extends to the edge of inner sole 2 which has a plantar shape.  The upper and lower surfaces both extend to the edge of the inner sole.  Furthermore, if such a shape is not “plantar-shaped” the examiner invites Applicant to define what would be considered “plantar-shaped” as the specification provides no detail other than the portions of the sole have a “plantar-like perimetric shape”.
Applicant argues that Sullivan is utilized to remedy “wherein each first hole of said first group having a first diameter and each first hole of said second group having a second diameter smaller than said first diameter”.  The examiner does not utilize Sullivan for this purpose, rather the examiner had previously utilized Sullivan the varying thickness (which is now utilized for claim 39).
Applicant argues that the examiner has incorrectly equated the diameter of the blister to the size of the hole.  As stated in Beck, the protrusions on in the edge region 16 are lower and have a smaller diameter (para. 0021).  As stated later in the paragraph, other blisters have various inner and outer diameters.  While not explicitly 
Applicant argues that the orientation of the holes in region 12 are not distinguishable from the holes in region 16.  The examiner respectfully disagrees.  As described above the diameter includes the inner and outer diameter and therefore they are distinguishable from each other because they have different diameters.
Applicant argues that the blisters are “formed differently” and that being “formed lower” does not translate into a smaller diameter.  The examiner respectfully disagrees.  Beck recites in para. 0021 “The form of the blisters may be which is schematically shown in FIG. 2 by a dashed line 14, while particularly the height of the blisters, and consequently also the diameter, may vary in an edge region 16 outside the line 14. In this region, the blisters are preferably lower and have a smaller diameter.”
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, the blisters of Beck have rounded tops such that at every area not exactly at the apex of blister the surface is not parallel to the base.
Applicant argues that the curved surface of Beck cannot satisfy that the curved surfaces of the first and second apices of said first and second plurality of protrusions conform along a curved plane.  The examiner respectfully disagrees.  The blisters of Beck are of varying heights as shown in Figs. 3-6 and described in the specification.  A curved plane can include flat portions as well as curved portions and be considered a curved plane.  As shown below the blisters of Beck are arranged along a curved plane.

    PNG
    media_image1.png
    273
    343
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    276
    368
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    263
    357
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    844
    212
    media_image4.png
    Greyscale

Applicant argues that Sullivan does not include protrusions.  Sullivan is no longer utilized in this rejection. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25, 27-30, 32-33, 36-37, and 39-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites “A mid-sole, or insole for shoes, which is constituted by (interpreted as “comprising”) a body having an upper surface . . .” And also states “wherein from a lower surface of said body a first plurality and a second plurality of protrusions protrude downward”.  Later the claims states “wherein the protrusions protrude at varying distances such that the body has a continually varying thickness”.  from the body and therefore the body is a separate entity from the protrusions.  But later, the claim states that various distances that the protrusions extend is what causes the body to have a varying thickness.  Therefore the claim recites that the “body” is both a separate entity from the protrusions, but also recites the body as including both the body and the protrusions.  It is unclear which is the intended structure.  For the purposes of examination “the body” is interpreted as an entity include both “the body” and “the protrusions”. 
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 25, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daswick (US 4345387).
Regarding claim 21, Daswick describes a mid-sole, or insole for shoes (inner sole 50), which is constituted by a body having an upper surface (under surface 21) having a plantar perimetric shape (see Fig. 8), wherein from a lower surface (upper surface 22, applicant has not oriented these surfaces in a particular manner) of said body a first plurality and a second plurality of protrusions (see annotated Fig. 8 below including plurality of protrusions) protrude downward wherein the protrusions protrude at varying distances such that the body has a continually varying thickness (see Fig. 9 with different heights of the protrusions thereby varying the height of the body) and each one 

    PNG
    media_image5.png
    854
    680
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    825
    392
    media_image6.png
    Greyscale


Regarding claim 39, Daswick describes the midsole or insole wherein a thickness of said body is anatomically variable (has a variable height to accommodate the foot of a wearer).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 25, 27-30, 33, 36, 37, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 20040134098).
Regarding claim 21, Beck describes a mid-sole, or insole for shoes (inner sole 2), which is constituted by a body (sole base 4) having an upper surface having a plantar 
Beck does not explicitly describe that each first hole of said second group having a second diameter smaller than said first diameter.

It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the blisters to include different diameters, such as in the shorter blisters, in order to accommodate for different types of stress or uses.  For example, by reducing the diameter the shorter blisters would be more rigid in order to provide additional support in various areas.  Furthermore, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application that when Beck states that the diameter of the outer blisters is smaller that this would decrease the size of the holes of the blisters.

    PNG
    media_image7.png
    819
    790
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    338
    603
    media_image8.png
    Greyscale

Regarding claim 23, the midsole of Beck as modified includes wherein said first and second plurality of protrusions (6) affect the lower surface of said body (are located on the lower surface) and have a frustum, pyramid, or cylindrical shape (cylindrical, see Fig. 7)  
Regarding claim 25, the midsole of Beck as modified includes wherein each one of said first and second plurality of protrusions has, respectively, a first axial cavity and a second axial cavity both thereof affect the entire height or thickness of said mid-sole.  (each has cavity that extends through the component, see Fig. 7 above). 
Regarding claim 27, the midsole of Beck as modified includes wherein said first holes (see Fig. 7 above) of said first plurality of protrusions (6) are connected to a first axial through cavity, which ends, at the first apex of each protrusion of said first plurality of protrusions, in a second hole (perforations 20, see Fig. 7).  
Regarding claim 28, the midsole of Beck includes wherein each one of said first holes (see annotated Fig. 7 above) of said second plurality of protrusions (see Fig. 3 
Regarding claim 29, the midsole of Beck includes wherein the first diameter (4.5 to 5.5 mm, para. 0021) of said first holes is larger than a diameter (1 to 3.5 mm, para. 0024) of said second holes (20).  
Regarding claim 30, the midsole of Beck as modified includes wherein the diameter of each one of said first holes is comprised between 1 mm and 10 mm (4.5 to 5.5 mm, para. 0021) and is located in a region of said mid-sole in which the corresponding first plurality of protrusions or second plurality of protrusions (6) is arranged, each one of said second holes having a diameter of 2 mm (1 to 3.5 mm para. 0024).
The midsole of Beck as modified does not explicitly describe selecting 2 mm, although the range described in Beck does include the claimed number (MPEP 2144.05).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the diameter of the second hole to be 2 mm in order to adapt the midsole to particular shapes of feet, or uses or to assist in dissipation or removal of fluid (paras. 0022, 0024).   
Regarding claim 33, the wherein each one of said first and second plurality of protrusions (6) is open at one end (20) and closed at another end (“closed” by layer 26).  

Regarding claim 37, the midsole of Beck as modified includes wherein said apices of the protrusions of said first and second plurality of protrusions (6) all lie on a flat surface (this limitation is interpreted as intended use, the protrusions are able to lie on any surface, including a flat surface, the claim is only to the midsole or insole and not to the article of footwear, thus the particular location of the within an article of footwear or elsewhere is intended use).
Regarding claim 39, the midsole of Beck as modified includes wherein a thickness of said body is anatomically variable (see thickness, height diameters can be adapted to various shapes of foot, dimensions, types of stresses of uses, because the dimensions are variable to a shape of a foot they are considered anatomically variable). 
Claims 22 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 20040134098) in view of Bann (20050193589).
Regarding claim 22, the midsole of Beck as modified includes wherein said mid- sole is provided in a single piece or in multiple elements (is a single piece or multiple elements), said body having elastic characteristics (rubber elastic characteristics, also lists many elastic materials, para. 0022) adapted to facilitate return of said mid-sole to 
The midsole of Beck does not explicitly describe a density comprised between 0.15-1.20 g/cm3.
In related art, Bann describes a similar midsole having a density comprised between (0.15-1.20) g/cm3 (0.7 to 0.75 g/cm^3, para. 0018).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the midsole to be the material of Bann in order to provide cushioning and comfort (para. 0004) and can be changed depending on the needs of the user (for example, a child, para. 0018).
Regarding claim 40, the midsole of Beck as modified includes wherein the body is provided by using a material that has elastic characteristics (rubber elastic characteristics, also lists many elastic materials, para. 0022) and a hardness comprised between 15-60 Shore A (Shore A range between 35 and 60, para. 0022).
The midsole of Beck does not explicitly describe a density comprised between 0.15-1.20 g/cm3.
In related art, Bann describes a similar midsole having a density comprised between (0.15-1.20) g/cm3 (0.7 to 0.75 g/cm^3, para. 0018).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the midsole to be the material of Bann in order to provide cushioning and comfort (para. 0004) and can be changed depending on the needs of the user (for example, a child, para. 0018).
Claims 24 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 20040134098) in view of Litchfield (US 20100037482).
Regarding claim 24, the midsole of Beck as modified describes the limitations of claim 24 but does not explicitly describe wherein said first plurality of protrusions are frustum-shaped and said second plurality of protrusions have a cylindrical shape. 
In related art for cushioning footwear, Litchfield describes a similar footwear structure that includes protrusions 406 that are frustum shaped but also are shaped to have multiple cylindrical components stacked upon on another such that the shape is both frustum and cylindrical.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the protrusions to be the shaped as described in Litchfield to provide additional shock absorption as well as to permit the protrusions to extend inwards when depressed so that the walls do not negatively interfere with the shock absorption of the protrusions. 
Regarding claim 32, the midsole of Beck as modified describes the limitations of claim 32, but does not explicitly describe wherein on a lateral surface of each one of said first plurality of protrusions there is a series of concentric annular grooves that increase in diameter in a direction of said upper surface of said mid-sole and which give said first plurality of protrusions the shape of a stepped pyramid.
In related art for cushioning footwear, Litchfield describes a similar footwear structure that includes protrusions 406 that include a series of concentric annular grooves that increase in diameter in direction of said upper surface (see Figs. 4B and 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PATRICK J. LYNCH/Examiner, Art Unit 3732     

/ALISSA L HOEY/Primary Examiner, Art Unit 3732